Citation Nr: 1004451	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  07-15 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to service connection for obstructive sleep 
apnea.

3.  Entitlement to an initial rating in excess of 30 percent 
prior to November 30, 2007 and in excess of 50 percent from 
November 30, 2007 for Posttraumatic Stress Disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 
1971. 
 
These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.

The issues of a heart condition and obstructive sleep apnea 
are addressed in the REMAND portion of the decision below 
and are REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that until 
November 30, 2007, the Veteran's PTSD manifested in sleep 
problems, nightmares; anxiety, depression and problems 
concentrating but without flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; or difficulty in establishing and maintaining 
effective work and social relationships. 

2.  The preponderance of the evidence indicates that from 
November 30, 2007, the Veteran's PTSD manifested in sleep 
problems, nightmares; anxiety, depression and problems 
concentrating but without obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affected the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and inability to 
establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 30 
percent for PTSD prior to November 30, 2007 have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & West Supp. 
2009); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2009).

2.  The criteria for an initial rating in excess of 50 
percent for PTSD from November 30, 2007 have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & West Supp. 2009); 38 
C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act 

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The VCAA 
and its implementing regulations are applicable to this 
appeal. 
 
The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim. 
 
The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to the claims 
being decided such that the Board's decision to proceed in 
adjudicating these claims does not prejudice the veteran in 
the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993). 
 
A. Duty to Notify 
 
The Court has indicated that notice under the VCAA must be 
given prior to an initial unfavorable decision by the agency 
of original jurisdiction.  In Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court 
also indicated that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21. 

However, the Board notes that, effective May 30, 2008, 38 
C.F.R. § 3.159 have been revised, in part.  See 73 Fed. Reg. 
23, 353-23,356 (April 30, 2008).  Notably, the final rule 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
had stated that VA will request that a claimant provide any 
pertinent evidence in the claimant's possession.  
 
On March 3, 2006, the Court held that the aforementioned 
notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of disability; (3) a connection between service 
and disability; (4) degree of disability; and (5) effective 
date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  The Court further held that notice 
under the VCAA must inform the claimant that, if the RO 
grants his service connection claim, it will then assign 
such an award a disability rating and an effective date.  
Id. at 486. 
 
In this case, the RO provided the Veteran VCAA notice on the 
claim being decided by a letter dated August 2005, before 
initially deciding the claim in a rating decision dated 
September 2006.  The timing of such notice reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II. 
 
The content of such notices also reflects compliance with 
the requirements of the law as found by the Court in 
Pelegrini II.  In the aforementioned notice letter, the RO 
acknowledged the claims being decided, notified the Veteran 
of the evidence needed to substantiate those claims, 
identified the type of evidence that would best do so, 
informed him of the VCAA and VA's duty to assist, and 
indicated that it was developing his claims pursuant to that 
duty.  The RO also identified the evidence it had received 
in support of all of the claims being decided and the 
evidence it was responsible for securing.  The RO noted that 
it would make reasonable efforts to assist the Veteran in 
obtaining all outstanding evidence provided he identified 
the source(s) thereof.  The RO also noted that, ultimately, 
it was the Veteran's responsibility to ensure VA's receipt 
of all pertinent evidence.  The RO advised the Veteran to 
sign the enclosed form authorizing the release of his 
treatment records if he wished VA to obtain such records on 
his behalf.  The RO also advised the Veteran to identify or 
send directly to VA all requested evidence to support his 
claims.

The content of this notice letter does not reflect 
compliance with the requirements of the law as found by the 
Court in Dingess/Hartman.  However, such notice was 
submitted to the Veteran in a letter dated March 2006.  The 
timing of such notice reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II. 

The Board notes that the Veteran's appeal for an increased 
rating for PTSD from an initial award of service connection.  
In Dingess, the Court held that in cases in which service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service 
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, 19 Vet. App. 
at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i) (2009).  
Thus, because the notice that was provided before service 
connection was granted was sufficient, VA's duty to notify 
in this case has been satisfied.  See generally Turk v. 
Peake, 21 Vet. App. 565 (2008) (where a party appeals from 
an original assignment of a disability rating, the claim is 
classified as an original claim, rather than as one for an 
increased rating); see also Shipwash v. Brown, 8 Vet. App. 
218, 225 (1995); Fenderson v. West, 12 Vet. App. 119 (1999) 
(establishing that initial appeals of a disability rating 
for a service-connected disability fall under the category 
of "original claims").
 
B. Duty to Assist 
 
VA made reasonable efforts to identify and obtain relevant 
records in support of the claims being decided.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  Specifically, the RO 
secured and associated with the claims file all evidence the 
Veteran identified as being pertinent to his claims, 
including service medical records and post-service VA and 
private treatment records.  The Veteran does not now claim 
that there is any outstanding evidence for VA to secure in 
support of this appeal.

The Board notes that the Veteran currently receives 
disability benefits from the Social Security Administration 
(SSA).  Adjudicatory documents have been received concerning 
this award of Social Security benefits.  The Board notes in 
this regard that the a psychiatric disorder is not indicated 
as the basis for the award and was not considered for Social 
Security purposes according to the Administrative Law Judge 
ruling which was submitted.  Thus, the Board finds that 
there is no reasonable possibility that such records are 
relevant to the Veteran's claim for VA disability 
compensation.  Golz v. Shinseki, No. 2009-7039 (Fed. Cir. 
Jan. 4, 2010)(when a SSA decision pertains to a completely 
unrelated medical condition and the veteran makes no 
specific allegations that would give rise to a reasonable 
belief that the medical records may nonetheless pertain to 
the injury for which the veteran seeks benefits, relevance 
is not established).

Concerning the Veteran's claim for an increased rating for 
PTSD, the RO conducted medical inquiries in an effort to 
substantiate the Veteran's claims by affording him VA 
examinations, during which examiners addressed the 
disability at issue in this appeal.
 
Under the facts of this case, 'the record has been fully 
developed,' and 'it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding 
what additional evidence he should submit to substantiate 
his claim[s].' Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. Apr. 5, 2006) (holding 
that an error, whether procedural or substantive, is 
prejudicial when the error affects a substantial right so as 
to injure an interest that the statutory or regulatory 
provision involved was designed to protect to the extent 
that it affects the essential fairness of the adjudication).
 
Analysis


Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2008); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2009); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2009); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2009).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the claimant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as 'staged' ratings.  See also Hart 
v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's PTSD is rated under Diagnostic Code 9411.  38 
C.F.R. § 4.130.  A 10 percent rating is warranted for PTSD 
where there is occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled by 
continuous medication. 
 
A 30 percent rating requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversion normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). 
 
A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work 
and social relationships. 
 
A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affected the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships. 
 
A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411. 

The Board notes that in accordance with the General Rating 
Formula for Mental Disorders, a 100 percent rating is 
applicable if the manifestations of the service-connected 
psychiatric disorder result in total occupational and social 
impairment.  Although the Rating Formula lists specific 
symptoms that are indicative of total impairment, the United 
States Court of Appeals for Veterans Claims has held that 
the symptoms listed in the Rating Formula are only examples, 
and that evidence of those specific symptoms is not required 
to show that the veteran is totally disabled.  In rating a 
mental disability VA is required to consider all symptoms 
that affect her social and occupational functioning, and not 
limit consideration to those symptoms listed in the Rating 
Formula.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  In other words, the primary consideration is 
whether the manifestations of the service-connected 
psychiatric disorder result in total social and occupational 
impairment, regardless of whether the veteran demonstrates 
those symptoms listed in the Rating Formula. 

When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.  

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV)).  A GAF score of 61 to 70 indicates some mild 
symptomatology (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or social 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  See 
38 C.F.R. § 4.130 (2009).  

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically 
on what evidence is needed to substantiate the claim and 
what the evidence in the claims file shows with respect to 
the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 
128-30 (2000).

Turning to the evidence of record, a November 2005 VA 
emergency room psychiatry note indicates that the Veteran 
complained he felt depressed and that he could no longer 
work due to his heart condition.  The Veteran indicated 
chronic thoughts of suicide but that he would never do so as 
he wanted to see his grandson grow up.  The Veteran denied 
hallucinations or homicidal ideation; the Veteran declined 
hospital admission.  

The Veteran additionally received individual therapy at the 
VA during August 2006.  The Veteran indicated that he did 
not have current suicidal or homicidal ideation.  

The Veteran was afforded a VA examination during September 
2006.  The Veteran indicated that he had been married for 35 
years and that they got along pretty good.  The Veteran 
indicated that he got along with his family, siblings, and 
had a few social relationships.  The Veteran stated that he 
fished, watched television, took care of his grandson and 
met friends for coffee in the mornings.  The Veteran 
complained of irritability; depression; nightmares; sleep 
problems; hyperstartle response; hypervigilance; poor 
concentration; anxiety; and withdrawal from social 
interaction.  The Veteran's mood was dysphoric and anxious; 
affect was mildly restricted; hygiene was adequate; eye 
contact and behavior was appropriate; no impairment of 
thought processes or communication; speech within normal 
limits; and the Veteran was oriented.  The Veteran reported 
that he had no delusions or hallucinations; no homicidal 
thoughts; daily suicidal thoughts with no intent on acting 
on them; fluctuating short term memory; mild obsessive-
compulsive behavior such as counting various things which 
did not create a significant impact; no problems with 
impulse control; and periods of poor grooming.  The Veteran 
also reported panic attacks approximately once every three 
months.

The Board notes that the Veteran was hospitalized for five 
days during November and December 2007 at the VA Medical 
Center.  The Board notes that the Veteran's disability 
rating for PTSD was raised to 50 percent as of the date of 
this hospitalization.  The Veteran's GAF score on admission 
was 25-30 and on discharge was 50-55.  The Veteran reported 
increased depression with abnormal sleep and eating 
patterns.  The provider indicated that the Veteran had fair 
hygiene and grooming; appropriate eye contact; regular 
speech; depressed mood with flat affect; judgment and 
insight were fair; and the Veteran denied any suicidal or 
homicidal ideation, plan or intent.  The Veteran indicated 
in a subsequent psychiatric follow-up that he had erred by 
cutting back on his psychiatric medications in the weeks 
leading up to his hospitalization.  

VA treatment records dated from January 2008 to March 2009 
indicate that the Veteran had neat grooming and hygiene; 
nonpressured speech; calm and euthymnic affect of normal 
range; linear and nondelusional thinking; no suicidal or 
homicidal ideation; and unimpaired judgment and impulse 
control.  A July 2008 treatment note indicates that the 
Veteran's PTSD symptoms were minimal at that time; however, 
current suicidal thinking was indicated with no plan or 
intent.  A November 2008 treatment note indicates that the 
Veteran's GAF score was 39 and that he had begun 
experiencing severe depression due to his loss of eyesight.  
The provider indicated that the Veteran had sleep 
difficulty, irritability; difficulty concentrating; 
hypervigilance; a hyperstartle response; and daily suicidal 
ideation with no intent or plan.    

A September 2008 letter from a team leader at the Princeton 
Vet Center indicates that the Veteran complained of sleep 
problems; nightmares; fatigue; irritability; angry 
outbursts; suicidal ideation with no plan; avoidance; memory 
loss; problems with concentration; hyperstartle response; 
emotional numbing and loss of interest in activities.  The 
provider indicates that the Veteran appeared anxious; with 
appropriate and clear speech; impaired memory; tense motor 
activity; fair judgment; and that he was oriented to time, 
place and person.  

The Veteran was afforded an additional VA examination during 
April 2009.  The Veteran reported being married to his wife 
of many years and having a close relationship with his 
daughter and grandchildren.  The Veteran indicated that he 
was very active taking care of his grandchildren and he 
attended church two times per week.  The Veteran also 
reported going to VFW meetings weekly and having close 
relationships with his two brothers-in-law.  The Veteran 
complained of depression; a hyperstartle response; 
hypervigilance; sleep problems; suicidal thoughts with no 
intent or plan; and anxiety.  The examiner indicated that 
the Veteran's affect was broad and his mood was euthymic; he 
was friendly and cooperative; there was no impairment of 
thought processes or communication; no hallucinations or 
delusions; eye contact and behavior were appropriate; 
sufficient hygiene, although slightly declined; oriented; no 
significant memory impairment; mild obsessive behavior, 
although the Veteran indicated that he did these things 
because he was bored; normal speech; no problems with angry 
outbursts; and no panic attacks.  The Veteran's GAF score 
was indicated as 60.

Concerning the period prior to November 30, 2007, the Board 
notes that the Veteran complained of sleep problems, 
nightmares; anxiety, depression and problems concentrating 
but without flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; or difficulty in establishing and maintaining 
effective work and social relationships.  The Board notes in 
this regard that the Veteran maintained a good relationship 
with his family to include his spouse of many years and 
friendships.  Additionally, the Veteran's depression and 
anxiety with disturbances in mood and motivation are 
contemplated by the 30 percent rating.  While the Veteran 
reported that he had suicidal thoughts or ideation during 
the relevant period, such singular symptom, when considered 
with her other symptomatology, does not reflect a level of 
disability consistent with the criteria for a 50 percent 
rating.  The Board particularly notes that the Veteran 
reiterated many times that although he had fleeting suicidal 
ideation he had no intent or plan to follow through due to 
his religion and family ties.  Thus, the Board finds that 
the preponderance of the evidence indicates that the 
Veteran's occupational and social impairment due to PTSD 
until November 30, 2007 is best contemplated by the 30 
percent disability rating.

The Board additionally notes that the Veteran's obsessional 
rituals were indicated as being out of boredom and having no 
affect on this functioning.  Concerning the Veteran's 
hygiene, although he mentioned that he had some problems 
maintaining adequate hygiene, VA providers and examiners 
consistently noted that the Veteran's hygiene was at least 
adequate in their observations of the Veteran.

Concerning the period beginning November 30, 2007, the Board 
notes that there is no indication of the Veteran 
experiencing obsessional rituals which interfere with 
routine activities; speech intermittently illogical, 
obscure, or irrelevant; near- continuous panic or depression 
affected the ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or an inability to 
establish and maintain effective relationships.  As 
indicated previously, although the Veteran indicated 
experiencing suicidal ideation, during the relevant period, 
such singular symptom, when considered with her other 
symptomatology, does not reflect a level of disability 
consistent with the criteria for a 70 percent rating.  Thus, 
the Board finds that the preponderance of the evidence 
indicates that the Veteran's occupational and social 
impairment due to PTSD after November 30, 2007 is best 
contemplated by the 50 percent disability rating.

The Board additionally notes that the Veteran's claim for 
total rating based on unemployability (TDIU) was denied in 
an October 2009 rating decision as the Veteran's non-service 
connected physical problems to include his diminished 
eyesight and longstanding heart problems culminated to 
render the Veteran unemployable; rather than PTSD or any 
other psychiatric disorder.
. 
The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's PTSD.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors 
which render application of the schedule impractical.").  
Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology and provides for 
additional or more severe symptoms than currently shown by 
the evidence; thus, her disability picture is contemplated 
by the rating schedule, and the assigned schedular 
evaluation is, therefore, adequate.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Consequently, referral for 
extraschedular consideration is not warranted. 

In reaching the conclusion above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim for a total disability rating for the 
pendency of her appeal, that doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Entitlement to an initial rating in excess of 30 percent 
prior to November 30, 2007 and in excess of 50 percent from 
November 30, 2007 for PTSD is denied. 




REMAND

The Board notes that according to a SSA inquiry dated July 
2006, the Veteran is in receipt of disability benefits from 
this agency.  Adjudicatory documents have been associated 
with the claims file indicating that the Veteran's heart 
problems and sleep apnea were considered for disability 
purposes; however, there are no determinative medical 
records or application for SSA benefits contained in the 
claims file.  Thus, additional records pertaining to the 
award of these benefits should be requested from the SSA.  

Relevant ongoing medical records should also be obtained. 38 
U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Request the SSA provide the records 
pertinent to the Veteran's claim for Social 
Security benefits as well as the medical 
records relied upon concerning that claim.

2.  Additionally, relevant treatment 
records from the VA Medical Center in 
Salem should be obtained.  All 
information, which is not duplicative of 
evidence already received, should be 
associated with the claims file.

3. Thereafter, the RO/AMC should 
readjudicate the claims.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
issued a supplemental statement of the 
case and given an opportunity to respond 
before the case is returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


